Case 1-19-00083-cjf    Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                                Document      Page 1 of 19



                   UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                               Case Number: 11-15541-7

         TIM OSICKA,

                           Debtor.


         TIM OSICKA,

                           Plaintiff,

               v.                                    Adversary Number: 19-83

         OFFICE OF LAWYER REGULATION,

                           Defendant.

______________________________________________________________________________

                            MEMORANDUM DECISION

         Tim Osicka (“Osicka”) filed a voluntary Chapter 7 petition in September

2011. He received a general discharge about three months later. A Final Decree

was entered on December 16, 2011, and the bankruptcy case was closed. On

September 20, 2019, Osicka moved to reopen his bankruptcy case. The case

was reopened on October 24, 2019.

         Meanwhile, Osicka filed the present adversary action seeking a

determination that a $12,500.64 debt owed to the Office of Lawyer Regulation

(“OLR”) was discharged through his bankruptcy case. The OLR maintains the

debt was excepted from discharge under 11 U.S.C. § 523(a)(7).

         Osicka moved for summary judgment. OLR opposes the motion and

urges the Court to enter summary judgment in its favor determining that the
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37     Desc Main
                               Document      Page 2 of 19



debt was nondischargeable. The parties agree summary judgment is

appropriate to resolve this matter. They filed briefs and the matter was taken

under advisement.

      For the reasons below, the Court finds that the debt owed to the OLR

constitutes a nondischargeable debt under 11 U.S.C. § 523(a)(7). As a result,

the Court grants summary judgment in favor of the OLR.

                                 BACKGROUND

      The facts are largely uncontested. Osicka was a licensed attorney in

Wisconsin and the subject of multiple professional disciplinary proceedings

brought by the OLR over many years. The details of the misconduct are not

relevant to the matter before this Court. The disciplinary proceeding leading to

the debt here was decided in 2009. As a result of that proceeding, a referee

recommended that: (1) Osicka’s law license should be suspended for 60 days;

(2) Osicka should pay a former client $150.00 in restitution; and (3) Osicka

should pay the full costs of his disciplinary proceeding. Osicka appealed the

referee’s report and recommendations.

      The Wisconsin Supreme Court entered a Disciplinary Order.1 Rather

than suspending Osicka’s law license for 60 days, the court determined a

public reprimand was more appropriate in keeping with its policy of progressive

discipline. The Order also required Osicka to pay his former client $150.00 in

restitution and to pay $12,500.64 in costs (“Disciplinary Costs”) within 60



1Office of Lawyer Regulation v. Osicka (In re Osicka), 2009 WI 38, 317 Wis. 2d 135,
765 N.W.2d 775.

                                          2
Case 1-19-00083-cjf     Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                                 Document      Page 3 of 19



days. If he failed to comply with either condition, then, absent a showing of his

inability to pay, his license would be “suspended until further order of [the]

court.”2 He failed to pay the Disciplinary Costs within the time provided and his

license was suspended.

         About two years later, Osicka filed a voluntary Chapter 7 petition and

listed the Disciplinary Costs on his Bankruptcy Schedule F as an unsecured

debt. The OLR did not challenge the dischargeability of the debt, and this Court

granted Osicka a discharge on December 12, 2011.

         Osicka eventually petitioned the Wisconsin Supreme Court to reinstate

his law license. In February 2018, the OLR recommended favorable action on

Osicka’s reinstatement petition pending payment of the Disciplinary Costs.

Osicka challenged OLR’s assertion that the Disciplinary Costs were not

discharged in his bankruptcy case. The Wisconsin Supreme Court entered an

order refusing to take any action on Osicka’s reinstatement petition until this

Court determines whether the Disciplinary Costs were discharged in Osicka’s

bankruptcy.

         Osicka argues the Disciplinary Costs do not constitute a fine, penalty, or

forfeiture pursuant to 11 U.S.C. § 523(a)(7) because the Wisconsin Supreme

Court merely intended to compensate the OLR for its out-of-pocket expenses.

Put differently, Osicka says the order to pay the OLR $12,500.64 was not a

punishment against him but an order to reimburse the OLR for costs incurred

to prosecute him. Alternatively, Osicka moves the Court to determine that the


2   Osicka, 317 Wis. 2d 135, ¶¶ 61-62.

                                            3
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                               Document      Page 4 of 19



Disciplinary Costs are grossly disproportionate to the offenses committed and

in violation of the Excessive Fines Clause under the Eighth Amendment of the

United States Constitution and Article I, Section 6 of the Wisconsin

Constitution.

      The OLR asserts that Disciplinary Costs awarded in attorney disciplinary

proceedings are penal in nature and nondischargeable under section 523(a)(7).

The OLR also asserts that Osicka is barred from raising his alternative

excessive fines argument to this Court.

                                     DISCUSSION

      Federal Rule of Civil Procedure 56, incorporated in Federal Rule of

Bankruptcy Procedure 7056, states that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). The Court’s role at the summary judgment stage is to

determine whether there is a genuine issue for trial.

      The movant bears the initial responsibility to show that no genuine

issues of material fact exist. Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

“When the moving party has carried its burden . . . its opponent must do more

than simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). Instead, the nonmovant must establish that questions of fact do exist.

See id. at 587. The Court must view all reasonable inferences drawn from the




                                          4
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                               Document      Page 5 of 19



underlying facts in the light most favorable to the nonmovant party. United

States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

      The Court cannot consider facts that are not in the record. Summit Credit

Union v. Goldbeck (In re Goldbeck), 590 B.R. 881, 887 (Bankr. W.D. Wis. 2018).

Even so, federal courts “may take notice of proceedings in other courts, both

within and without the federal judicial system, if those proceedings have a

direct relation to matters at issue.” United States ex rel. Robinson Rancheria

Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (quoting St.

Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th

Cir. 1979)).

      The materiality of facts for summary judgment rulings must be

determined with reference to the governing substantive law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). The parties agree the sole legal issue is

whether the Disciplinary Costs owed to the OLR were excepted from discharge

under section 523(a)(7). The exceptions to discharge under 11 U.S.C. § 523 are

strictly construed against objecting creditors and liberally in favor of debtors.

See In re Crosswhite, 148 F.3d 879, 881 (7th Cir. 1998). As the party objecting

to discharge, the OLR must prove each element of the discharge exception by a

preponderance of the evidence. Grogan v. Garner, 498 U.S. 279, 291 (1991).

      A. Nondischargeability under 11 U.S.C. § 523(a)(7)

      The Disciplinary Costs are a debt. A debt that “is for a fine, penalty, or

forfeiture payable to and for the benefit of a governmental unit, [that] is not

compensation for [an] actual pecuniary loss,” is nondischargeable. 11 U.S.C.


                                          5
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                               Document      Page 6 of 19



§ 523(a)(7). And so, there are three requirements to except a debt from

discharge under this Code section: (1) the debt must reflect a fine, penalty, or

forfeiture; (2) it must be payable to and for the benefit of a governmental unit;

and (3) it must not be compensation for actual pecuniary loss. In re Towers,

162 F.3d 952, 954-55 (7th Cir. 1998). Here, it is undisputed that the OLR is a

governmental unit.

      The second element is not at issue. The parties agree that the

Disciplinary Costs are payable to and for the benefit of a governmental unit.

      For the first element, most courts that have considered this issue—

including this Court—have concluded that costs and expenses associated with

attorney disciplinary proceedings are fines or penalties under section 523(a)(7).

The Disciplinary Bd. of the Supreme Court of Pennsylvania v. Feingold (In re

Feingold), 730 F.3d 1268, 1273 (11th Cir. 2013); State Bar v. Findley (In re

Findley), 593 F.3d 1048, 1054 (9th Cir. 2010); Richmond v. New Hampshire

Supreme Court Comm. on Prof'l Conduct, 542 F.3d 913, 919 (1st Cir. 2008);

Netzer v. Office of Lawyer Regulation (In re Netzer), 545 B.R. 254, 259 (Bankr.

W.D. Wis. 2016); Supreme Court v. Bertsche (In re Bertsche), 261 B.R. 436, 438-

39 (Bankr. S.D. Ohio 2000); Attorney Registration & Disciplinary Comm’n v.

Betts (In re Betts), 149 B.R. 891, 896 (Bankr. N.D. Ill. 1993). But see Love v.

Scott (In re Love), 442 B.R. 868 (Bankr. M.D. Tenn. 2011) (holding that

mandatory cost assessments in Tennessee’s attorney disciplinary proceedings

were dischargeable and fell outside section 523(a)(7)).




                                          6
Case 1-19-00083-cjf    Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                                Document      Page 7 of 19



         In Netzer, this Court found attorney disciplinary costs to be an

“expenditure by the government as an expense of carrying out its duty to

regulate the profession of law[,]” and that such expenses are “not part of a

creditor-debtor relationship but, instead, [are] cost[s] of governing.” Netzer, 545

B.R. at 259 (citing Bd. of Attorneys Prof’l Responsibility v. Haberman, 137 B.R.

292, 295 (Bankr. E.D. Wis. 1992)).

         Because of the continued discretion afforded to the Wisconsin Supreme

Court to impose costs in attorney disciplinary proceedings, this Court is

unwilling to change its view that such costs constitute fines or penalties.

         It is the policy of the Wisconsin Supreme Court that “upon finding
         of misconduct it is appropriate to impose costs” on the attorney. SCR
         22.24. The assessment is not mandatory and the amount assessed
         is within the discretion of the court taking into account various
         factors. Id.

Netzer, 545 B.R. at 259. See also Office of Lawyer Regulation v. Moodie (In re

Moodie), 2020 WI 39, ¶ 2, 2020 Wisc. LEXIS 114, 2020 WL 2124464 (“We

determine the appropriate level of discipline to impose given the particular facts

of each case, independent of the referee’s recommendation, but benefiting from

it.”).

         Here, the Wisconsin Supreme Court found that Osicka engaged in

misconduct and disciplined him. The discipline was only partially based on the

referee’s recommendation. Rather than suspending his law license for 60 days,

the court exercised its discretion to publicly reprimand Osicka. The court

ordered him to pay a restitution fine to a former client, and to pay the costs of

the disciplinary proceeding less sums incurred in connection with a motion for


                                           7
Case 1-19-00083-cjf    Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                                Document      Page 8 of 19



reconsideration/clarification filed by the OLR. The discretionary nature of such

sanctions and orders suggest to this Court that the State Supreme Court

intended to penalize Osicka. Further, “Wisconsin case law as developed reflects

a policy of treating assessed costs as penal in nature.” Haberman, 137 B.R. at

296.3 And therefore the Disciplinary Costs against Osicka are fines or penalties

under section 523(a)(7).

        We now turn to the third and final element that prohibits such fines or

penalties from compensating a governmental unit for its actual pecuniary loss.

Osicka argues the Disciplinary Costs constitute a reimbursement or

compensation to the ORL for prosecuting his disciplinary proceeding and

should therefore be dischargeable. According to Osicka, “[t]he critical question

before this Court is what evidence exists in this record that the Wisconsin

Supreme Court penalized Osicka, rather than compensated the OLR for its

actual loss.”4 The crux of Osicka’s argument is that the OLR received the exact

dollar amount it expended in prosecuting him. And so, Osicka believes the

Wisconsin Supreme Court intended to compensate the OLR by ordering him to

pay the Disciplinary Costs. Although Osicka’s argument under this element

appears to be an issue of first impression for this Court, several other courts

have considered the same argument.



3 Citing In re Disciplinary Proceedings Against Kelly, 109 Wis. 2d 348, 325 N.W.2d 729
(1982); In re Disciplinary Proceedings Against Wheeler, 108 Wis. 2d 573, 322 N.W.2d
885 (1982); In re Disciplinary Proceedings Against Hur, 126 Wis. 2d 119, 375 N.W.2d
211 (1985).

4   Brief in Support of Motion for Summary Judgment, ECF No. 13 at 6.


                                           8
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37      Desc Main
                               Document      Page 9 of 19



      In Richmond—while addressing an argument that costs associated with

attorney disciplinary proceedings are in fact compensation—the First Circuit

Court of Appeals found guidance in a 1986 Supreme Court decision, Kelly v.

Robinson, 479 U.S. 36 (1986).5

      In Kelly, . . . the Supreme Court cautioned us to read § 523(a)(7) in
      light of the broader objects of the statute. Kelly, 479 U.S. at 50.
      While a cost award might “resemble” compensation for an actual
      loss, “the context in which it is imposed [might] undermine [ ] that
      conclusion.” Id. at 52. Thus, we look to the context in which the
      penalty is imposed to determine whether its purpose is truly
      compensatory.

Richmond, 542 F.3d at 919 (emphasis added).

      The First Circuit found the costs associated with attorney disciplinary

proceedings to not be purely compensatory. Rather, the court found that such

costs “serve both to deter attorney misconduct and to help rehabilitate

wayward attorneys.” Id. at 920. The First Circuit concluded that the costs

assessed against the attorney were nondischargeable under section 523(a)(7)

because the disciplinary committee was more concerned with deterring

unprofessional conduct than recovering its litigation costs. Id. at 921.

      In 2013, the Eleventh Circuit followed Richmond’s reasoning when

considering arguments under the same element. “As to the ‘not compensation



5Kelly addressed whether an order to pay restitution entered in a criminal proceeding
was a nondischargeable debt under section 523(a)(7). Kelly’s rationale and holding
appropriately extends to costs assessed in attorney disciplinary proceedings. See In re
Feingold, 730 F.3d 1268, 1274 (11th Cir. 2013). See also Attorney Grievance Comm'n
of Maryland v. Smith (In re Smith), 317 B.R. 302, 309 (Bankr. D. Md. 2004) (“The
ultimate goal of both criminal and attorney disciplinary proceedings is to protect the
public . . . . Monetary penalties imposed against the offender, whether part of an
attorney disciplinary proceeding or a criminal proceeding, promote the state’s penal
and rehabilitative interests.”).

                                           9
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                               Document     Page 10 of 19



for actual pecuniary loss’ element, we ‘look to the context in which the penalty

[was] imposed to determine whether its purpose is truly compensatory.’”

Feingold, 730 F.3d at 1275 (quoting Richmond, 542 F.3d at 919). The Eleventh

Circuit ruled that costs associated with attorney disciplinary proceedings were

nondischargeable under section 523(a)(7) because the purpose of the

proceedings and assessed costs were penal in nature. Feingold, 730 F.3d at

1275. See also United States HUD v. Cost Control Mktg. & Sales Mgmt., 64 F.3d

920, 928 n.13 (4th Cir. 1995) (“Even where a debt is intended to help defray

the expense of government, it may not be dischargeable if its primary purpose

is penal.”); Bd. of Attorneys Prof’l Responsibility v. Haberman (In re Haberman),

137 B.R. 292, 295 (Bankr. E.D. Wis. 1992) (acknowledging that even though

assessed costs may result in reimbursement, compensation is not the primary

objective of disciplining attorneys).

      For these reasons, the key element in determining if Osicka’s

Disciplinary Costs constitute reimbursement or compensation is whether the

Wisconsin Supreme Court intended to penalize Osicka under the context of his

disciplinary proceeding. For the same reasons described under the first

element, this Court is persuaded that the Wisconsin Supreme Court intended

to penalize Osicka for his misconduct.

      That the Disciplinary Costs were calculated based on the amount the

OLR expended—less costs of a motion—in prosecuting Osicka does not matter.

      The mere fact that a penal sanction is calculated by reference to
      actual costs does not, in and of itself, transform the penalty into
      compensation for pecuniary loss.


                                          10
Case 1-19-00083-cjf    Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                                Document     Page 11 of 19



Attorney Grievance Comm’n of Maryland v. Smith (In re Smith), 317 B.R. 302,

312 (Bankr. D. Md. 2004) (finding that awarded costs in attorney disciplinary

proceedings is not dischargeable under section 523(a)(7)). See also Virginia v.

Young (In re Young), 577 B.R. 227, 231 (Bankr. W.D. Va. 2017) (“In Kelly, the

nondischargeable restitution order was calculated by reference to the victim’s

actual loss, but this fact was not outcome-determinative. Rather, what matters

is the protection of the public . . . .”).

       As described, the OLR performs a critical public function of government

by holding attorneys in Wisconsin accountable for their misconduct. “The cost

of performing such a governmental function is not an actual pecuniary loss to

the State.” Smith, 317 B.R. at 312. In In re Zarzynski, the Seventh Circuit held

that costs of a criminal conviction were not dischargeable. 771 F.2d 304 (7th

Cir. 1985). The Seventh Circuit reasoned that “[t]here is no county pecuniary

loss when the county functions as it should in the furtherance of its public

responsibilities . . . . Nor does the fact that the costs are based on what the

county expended in the criminal trial convert the costs into ‘compensation for

actual pecuniary loss.’” Id. at 306.

       Lastly, this Court must remain aware of the public policy reasons for

holding that costs awarded in attorney disciplinary proceedings are

nondischargeable.

       Sanctions imposed against an offender, whether as part of attorney
       disciplinary proceedings or criminal proceedings, promote the
       state’s penal and rehabilitative interests.




                                             11
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                               Document     Page 12 of 19



Haberman, 137 B.R. at 296. This Court would impede the OLR’s ability to

perform its duty and function if it were to hold that costs arising out of

attorney disciplinary proceedings are dischargeable. A court’s “power to

interfere with attorney disciplinary proceedings must be exercised with judicial

restraint and in full recognition of the purpose for which [the OLR] was

created.” Id.

      While the conduct that first led to the disciplinary proceeding here is not

relevant, facts related to the investigation and disciplinary proceedings also

show that the Disciplinary Costs are not simply compensation for pecuniary

loss. Osicka was informed of the formal disciplinary investigation and reminded

of his duty to cooperate. He was asked to provide documents. After several

extensions of time, Osicka responded “it would be unproductive for me to

answer all of your questions . . . .” Osicka, 317 Wis. 2d 135, ¶24.

      After another request for information, the OLR filed a motion for

temporary suspension of his license. The Wisconsin Supreme Court issued an

order to show cause. Osicka then provided a response. Osicka appealed the

referee's recommendation. He argued that failure to cooperate and provide

information before the actual date of a temporary suspension was not a

violation and should not be a basis for suspension or discipline. Rejecting this

argument, the court said that the contention “would allow attorneys to

stonewall and delay the OLR’s investigation without fear of discipline so long as

they complied . . . the day before their license would be temporarily suspended.




                                          12
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                               Document     Page 13 of 19



The rule, however, does not require compliance only after this court issues an

order to show cause.” Osicka, 317 Wis. 2d 135, ¶47.

      The Disciplinary Costs were imposed based on the underlying

misconduct. But, in addition, were based on Osicka’s own actions in the

disciplinary proceeding—including his failure to cooperate in the investigation,

his responding to requests for information only after an order to show cause

and only before the actual order of temporary suspension was issued, and his

position in the appeal of the recommendations. The Disciplinary Costs were

also conditions to be satisfied as part of the public reprimand. Osicka’s license

was suspended because of his own actions: failure to comply with the Order for

payment within 60 days unless he provided evidence of inability to pay. He did

not pay, nor did he provide evidence he could not do so. The Disciplinary Costs

were to advance the state’s penal and rehabilitative interests.

      In sum, because the Disciplinary Costs constitute a fine or forfeiture that

is not compensation for the OLR’s actual pecuniary loss, the Court determines

there is no genuine dispute as to any material fact that the debt owed to the

OLR is excepted from discharge under 11 U.S.C. § 523(a)(7). The OLR has

proven, by a preponderance of the evidence, all three elements of section

523(a)(7).

      B. The Court Lacks Subject Matter Jurisdiction Over Osicka’s
         Constitutional Claim

      Next, Osicka argues that treating the Disciplinary Costs as a

nondischargeable fine or penalty violates his federal and state constitutional

rights because the Disciplinary Costs are excessive fines and grossly
                                          13
Case 1-19-00083-cjf     Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                                 Document     Page 14 of 19



disproportionate to the offenses committed.6 The OLR asserts Osicka’s

constitutional argument is barred under any of three doctrines: waiver, Rooker-

Feldman, and res judicata. Osicka counters that “[o]pportunity must exist to

litigate the issues before any of these doctrines apply[,]” and that he had no

reason to assert a constitutional claim because he did not believe the

Disciplinary Costs to be a fine, penalty, or forfeiture when they were assessed

by the Wisconsin Supreme Court.7

         For the sake of brevity, the Court will only address Osicka’s

constitutional argument under the Rooker-Feldman doctrine. The Court does so

because the doctrine fully resolves the issue.

         The doctrine provides that “lower federal courts do not have subject

matter jurisdiction over claims seeking review of state court judgments.” Long

v. Shorebank Development Corp., 182 F.3d 548, 554 (7th Cir. 1999) (citing

Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923), and District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86 (1983)). It

precludes federal jurisdiction over such claims “because, no matter how

erroneous or unconstitutional the state court judgment may be, the Supreme

Court of the United States is the only federal court that could have jurisdiction




6 The Eighth Amendment to the U.S. Constitution and Article 1, Section 6 of the
Wisconsin Constitution proclaim: “Excessive bail shall not be required, no excessive
fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII.
Wis. Const. art. I, § 6.

7   Reply Brief, ECF No. 15 at 8-9.

                                            14
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37    Desc Main
                               Document     Page 15 of 19



to review a state court judgment.” Remer v. Burlington Area Sch. Dist., 205 F.3d

990, 996 (7th Cir. 2000) (emphasis added). See also 28 U.S.C. § 1257.

      Rooker-Feldman applies to claims raised and argued before a state court,

as well as to claims that are “inextricably intertwined” with state court

determinations. Remer, 205 F.3d at 996. See also Feldman, 460 U.S. at 482

n.16 (“By failing to raise his claims in state court a plaintiff may forfeit his right

to obtain review of the state-court decision in any federal court.”).

      The Supreme Court has elaborated on the definition of “inextricably

intertwined”:

      [T]he federal claim is inextricably intertwined with the state-court
      judgment if the federal claim succeeds only to the extent that the
      state court wrongly decided the issues before it. Where federal relief
      can only be predicated upon a conviction that the state court was
      wrong, it is difficult to conceive the federal proceeding as, in
      substance, anything other than a prohibited appeal of the state-
      court judgment.

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987). The “pivotal inquiry . . . is

whether the federal [litigant] seeks to set aside a state court judgment or

whether he is, in fact, presenting an independent claim.” Shorebank, 182 F.3d

at 555 (internal citations and quotations omitted).

      Rooker-Feldman’s rationale extends and applies to attorney disciplinary

proceedings. See Leaf v. Supreme Court of Wisconsin, 979 F.2d 589 (7th Cir.

1992). In Leaf, a disciplined attorney challenged the constitutionality of the

Wisconsin Supreme Court’s disciplinary proceedings against her. The Seventh

Circuit affirmed a district court’s decision to dismiss the attorney’s federal

claims for lack of subject matter jurisdiction under Rooker-Feldman. Id. at 598.


                                          15
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37     Desc Main
                               Document     Page 16 of 19



      In doing so, the Seventh Circuit reviewed the attorney’s claims by

proposing two questions: “1) Was the disciplinary proceeding before the

Wisconsin Supreme Court a judicial proceeding; 2) If so, [were the attorney’s]

claims inextricably intertwined with those proceedings so as to make

consideration of [her] claims an impermissible review of the state judicial

proceedings?” Id. at 597. The Seventh Circuit found the state court attorney

disciplinary proceeding to be a judicial proceeding. Id.8 Next, the Court of

Appeals found that the attorney’s claims were inextricably intertwined with the

claims reviewed by the state court. Id. at 599.

      Following Leaf’s logic, this Court is persuaded that Osicka’s attorney

disciplinary proceeding and the subsequent appeal to the Wisconsin Supreme

Court were judicial proceedings. A judicial proceeding “investigates, declares

and enforces liabilities as they stand on present or past facts and under laws

supposed already to exist.” Feldman, 460 U.S. at 477. In Osicka’s disciplinary

proceeding, the referee considered the facts and arguments presented, reviewed

the evidence, and made recommendations on the OLR’s allegations against

Osicka under Wisconsin’s attorney disciplinary rules. Similarly, the Wisconsin

Supreme Court then heard Osicka’s arguments on appeal and considered the

referee’s recommendations before disciplining Osicka.

      As to the second question, this Court finds that Osicka’s excessive fines

claim is inextricably intertwined with his disciplinary proceeding and the



8See also Greening v. Moran, 953 F.2d 301 (7th Cir. 1992) (attorney disciplinary
proceeding before state supreme court is judicial in nature).

                                          16
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                               Document     Page 17 of 19



subsequent appeal to the State Supreme Court. The Disciplinary Costs were

established based on the recommendations of the referee who was familiar with

the facts of Osicka’s case and in the best position to recommend the amount to

be imposed. The Wisconsin Supreme Court considered the recommendation to

assess the Disciplinary Costs after hearing arguments on appeal and

examining the procedural history of Osicka’s case. The Wisconsin Supreme

Court adjusted the amounts initially recommended. The Disciplinary Costs

were then assessed based on Osicka’s misconduct and the resources the OLR

expended in prosecuting him for the public policy reasons described above.

      To find that the Disciplinary Costs are not inextricably intertwined with

Osicka’s disciplinary proceeding would defy logic. This Court is not in the

position to determine whether the Disciplinary Costs were excessive under the

facts and arguments made to the State Supreme Court over a decade ago. Such

determinations were made by the appropriate authorities who had the best

grasp of the facts and history of Osicka’s misconduct. That Osicka never raised

or argued his constitutional claim to the Wisconsin Supreme Court does not

matter “because inextricably intertwined claims require the federal court 'in

essence' to review the state court decision.” Wylie v. Bank of N.Y. Mellon, 856 F.

Supp. 2d 837, 843 (E.D. La. 2012) (citing Feldman, 460 U.S. at 483).

      Osicka was aware of the referee’s costs recommendation before his

appeal to the Wisconsin Supreme Court. He had the opportunity to raise his

constitutional argument on appeal. In fact, Osicka explicitly chose to not object

to the dollar amount attached to the costs of his disciplinary proceeding.


                                          17
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                               Document     Page 18 of 19



Osicka, 317 Wis. 2d 135, ¶59 (“We note that Attorney Osicka has not objected

to the OLR’s statements of costs.”). Osicka’s argument to this Court that he

lacked a chance to object to the amount of the Disciplinary Costs is misplaced.

He had his opportunity to assert his constitutional claim on appeal to the

Wisconsin Supreme Court. He chose not to do so.

      And so, Rooker-Feldman deprives this Court of subject matter

jurisdiction over Osicka’s excessive fines claim under the United States and

Wisconsin Constitutions. This Court does not seek to determine whether the

Disciplinary Costs were excessive or disproportionate to Osicka’s misconduct.

The Court’s analysis and findings are limited to subject matter jurisdiction

under the Rooker-Feldman doctrine.

                                     CONCLUSION

      For these reasons, Osicka’s Motion for Summary Judgment is denied.

The Court grants summary judgment in favor of the OLR. The debt owed to the

OLR in the amount of $12,500.64 is nondischargeable under 11 U.S.C.

§ 523(a)(7).

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.




                                          18
Case 1-19-00083-cjf   Doc 16    Filed 05/15/20 Entered 05/15/20 16:00:37   Desc Main
                               Document     Page 19 of 19



      A separate order consistent with this decision will be entered.

      Dated: May 15, 2020

                                        BY THE COURT:



                                        Hon. Catherine J. Furay
                                        U.S. Bankruptcy Judge




                                          19
